DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Receipt of the preliminary amendment filed 05/01/2020 is acknowledged.  This amendment filed replacement drawings.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-16 of copending Application No. 16/799800 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10 and 15-19 are a broader recitation of the subject matter of claims 11-16 of copending Application No. 16/799800.  Thus the invention of the more specific claims of copending Application No. 16/799800 is in effect a "species" of the invention of claims 10 and 15-19, respectively of the instant application.  Since it has been held that the generic invention is anticipated by the species, claims 10 and 15-19 are not patentably distinct from the respective mentioned claims 11-16 of copending Application No. 16/799800.  See In re Goodman, 29 USPQ2d 2010 (Fed Cir. 1993.)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2014/0124286), as cited by Applicant, in view of Weiss (US 2020/0262266).
With respect to claim 1, Hayashi discloses a tilting vehicle (10), comprising: a pair of front wheels (12L, 12R) coupled to a tiltable chassis (20) by a first mechanical linkage (30), wherein the pair of front wheels (paragraph 33 ‘the vehicle 10 may be a three-wheel vehicle which has two (left and right) front wheels and a single rear wheel’) and the chassis (20) are configured to tilt in unison with respect to a roll axis of the chassis (20); a single rear wheel (paragraph 33 ‘the vehicle 10 may be a three-wheel vehicle which has two (left and right) front wheels and a single rear wheel’) coupled to the chassis (20); a motor (paragraph 33) coupled to the rear wheel and configured to drive the rear wheel to propel the vehicle; a tilt actuator (25) operatively coupled to the chassis (20) and configured to selectively tilt the chassis; a controller (paragraph 57) including processing logic configured to selectively control the tilt actuator to automatically maintain a net force vector applied to the chassis in alignment with a median plane of the chassis, wherein the net force vector is determined by gravity in combination with any applicable centrifugal force applied to the chassis (paragraphs 46-193).  (Figs. 1-47, cols. 4-16.)  Hayashi is silent regarding the inboard pivot joints of each of the first and second upper bar segments are disposed 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi and Weiss, as applied to claim 1 above, and further in view of Yadan (US 2015/0175184), as cited by Applicant.
With respect to claim 9, Hayashi, as modified, discloses a tilt-lock mechanism but is silent as to the details.  (Paragraph 37.)  Yadan teaches of a tilt-lock mechanism (18) configured to selectively wedge the chassis into an upright orientation (fig. 4B).  (Figs. 1-19, paragraphs 49-84.)  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the structure as described in Yadan into the invention of Hayashi, as modified, to selectively deploy to lock tilting of cart body relative to the underlying surface.  (Paragraph 49.)

Allowable Subject Matter
Claims 2-8 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3616